Name: 2010/679/EU: Commission Decision of 8Ã November 2010 amending Decision 95/467/EC implementing Article 20(2) of Council Directive 89/106/EEC on construction products (notified under document C(2010) 7542) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  construction and town planning;  building and public works;  technology and technical regulations
 Date Published: 2010-11-10

 10.11.2010 EN Official Journal of the European Union L 292/55 COMMISSION DECISION of 8 November 2010 amending Decision 95/467/EC implementing Article 20(2) of Council Directive 89/106/EEC on construction products (notified under document C(2010) 7542) (Text with EEA relevance) (2010/679/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/106/EEC of 21 December 1988, on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (1), and in particular Article 13(4)(a) thereof, After consulting the Standing Committee on Construction, Whereas: (1) On 24 October 1995, the Commission adopted Decision 95/467/EC implementing Article 20(2) of Council Directive 89/106/EEC on construction products (2). (2) In order to adapt the systems of attestation of conformity of the product family CHIMNEYS, FLUES AND SPECIFIC PRODUCTS to technical progress, Annex 3 to the Decision should be adjusted. (3) The Decision should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex 3 to Decision 95/467/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 November 2010. For the Commission Antonio TAJANI Vice-President (1) OJ L 40, 11.2.1989, p. 12. (2) OJ L 268, 10.11.1995, p. 29. ANNEX In Annex 3 to Decision 95/467/EC, in the table related to the product family CHIMNEYS, FLUES AND SPECIFIC PRODUCTS, the following entry is added: Product(s) Intended use(s) Level(s) or class(es) (Reaction to fire) Attestation of conformity system(s) prefabricated chimneys (storey height elements), flue liners (elements or blocks), multi-shell chimney (elements or blocks), single walled chimneys blocks, kits of free standing chimneys and attached chimneys, chimney terminals For uses subject to regulations on reaction to fire (A1, A2, B, C) (1) 1 (A1, A2, B, C) (2), D, E 3 (A1 to E) (3), F 4 System 1: See Directive 89/106/EEC, Annex III(2)(i), without audit-testing of samples. System 3: See Directive 89/106/EEC, Annex III(2)(ii), second possibility. System 4: See Directive 89/106/EEC, Annex III(2)(ii), third possibility. (1) Products/materials for which a clearly identifiable stage in the production process results in an improvement of the reaction to fire classification (e.g. an addition of fire retardants or a limiting of organic material). (2) Products/materials not covered by footnote *. (3) Products/materials that do not require to be tested for reaction to fire (e.g. Products/materials of Class A1 according to Commission Decision 96/603/EC, OJ L 267, 19.10.1996, p. 23).